ON APPLICATION FOR REHEARING EN BANC
1PLOTKIN, J.
This Court granted an En Banc rehearing to Vickie Hernandez, but did not grant an En Banc rehearing to Jude and Arthur Bailey 2.
On rehearing, a majority of the Court voted to affirm the panel decision and to deny rehearing for reasons stated in the original opinion, or concur.
In addition, the majority adopts, in part, the reasoning and holding in Angelo v. Ales, (La.App.1 cir. 12/22/94), 649 So.2d 1042.
AFFIRMED.
ARMSTRONG, J., concurs in the result.
MURRAY, J., concurs with reasons.
KIRBY, J., concurs for the reasons assigned by judge MURRAY.
BYRNES, C.J., dissents in part and concurs in part.
JONES, J., dissents in part and concurs in part for the reasons assigned by BYRNES, Chief Judge and LOVE, Judge.
MCKAY, J., dissents.
BAGNERIS, J., concurs with BYRNES, C.J., dissents in part and concurs in part.
LOVE, J., dissents in part and concurs in part.

. As a courtesy to the Bailey brothers’ counsel, the Court allowed oral argument. The three original panel members denied rehearing, as of this date.